Citation Nr: 1611596	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-48 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for degenerative disc disease (DDD) of the lumbar spine, to include as secondary to service-connected disability.

2.  Entitlement to service connection for DDD of the lumbar spine, to include as secondary to service-connected disability.

3.  Entitlement to an initial evaluation in excess of 50 percent for service-connected left hip replacement.

4.  Entitlement to an evaluation in excess of 30 percent for service-connected neuropathy of the left leg, residual of shell fragment wound (SFW).

5.  Entitlement to an evaluation in excess of 30 percent for service-connected SFW scars of the left side, Muscle Group XIII and XIV.

6.  Entitlement to an evaluation in excess of 20 percent for service-connected multiple scars of the left arm, Muscle Group VI, residuals of SFW.

7.  Entitlement to an evaluation in excess of 10 percent for service-connected SFW of the left leg, with fracture of the tibia and fibula, Muscle Group XI.

8.  Entitlement to a compensable evaluation for service-connected SFW of the left fifth metatarsal.

9.  Entitlement to a compensable evaluation for service-connected SFW scars of the head, neck, and chest.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969, including service in Vietnam; he was awarded the Purple Heart Medal and the Combat Action Ribbon. 

The case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans (VA) Regional Office (RO) in Jackson, Mississippi.  In a June 2008 rating decision, the RO denied increased ratings for SFW on the left leg; multiple scars of the left arm, Muscle Group VI, residuals of SFW; PTSD; SFW of the left leg with fracture left tibia and fibula, Muscle Group XI; SFW of the left fifth metatarsal with multiple retained foreign bodies and fracture second toe; and determined that new and material had not been submitted to reopen the claim for service connection for degenerative disc disease lumbar spine.  Thereafter, a March 2010 rating decision granted entitlement to service connection for left hip replacement secondary to service-connected residuals of a shrapnel wound of the left lower extremity, with a 100 percent rating assigned from June 12, 2009 to July 31, 2010 and a 30 percent rating beginning August 1, 2010.  An October 2010 rating decision granted a 50 percent rating for left hip replacement effective August 1, 2010.  A November 2012 rating decision granted entitlement to a 10 percent rating for bilateral hearing loss, effective November 29, 2011.

The Veteran noted in his March 2013 substantive appeal that he was appealing all issues except for entitlement to an evaluation in excess of 10 percent for PTSD, entitlement to an evaluation in excess of 10 percent for tinnitus, and entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  The Board would note, however, that the issue of entitlement to an evaluation in excess of 10 percent for tinnitus is not currently before the Board.  In June 2015, the Board dismissed the issues of entitlement to an evaluation in excess of 10 percent for PTSD and entitlement to an evaluation in excess of 10 percent for bilateral hearing loss because the Veteran withdrew his appeal as to those matters.  The Board remanded the other issues on appeal.

Issues numbered 2 through 10 on the front page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 1986, the Board denied service connection for DDD of the lumbar spine.

2.  Evidence submitted since the Board's May 1986 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The May 1986 Board decision, in which the Board denied service connection for DDD of the lumbar spine, is final.  38 U.S.C.A. § 7104(b) (West 2014).

2.  New and material evidence has been received since the Board's May 1986 decision; thus, the claim is  reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disability, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In May 1986, the Board denied service connection for DDD of the lumbar spine.  The May 1986 Board decision, in which the Board denied service connection for DDD of the lumbar spine, is final.  38 U.S.C.A. § 7104(b).  The basis for the denial was that the DDD of the lumbar spine was not etiologically related to service or to service-connected left leg disability as there was no back disability shown in service and a VA examiner opined that the DDD of the lumbar spine was familial or hereditary in origin and was not related to any of his military accidents.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to the record which includes a May 28, 2009 VA outpatient record that indicated that the back disability was "somewhat" associated with his short leg gait.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

The Board finds that the additional evidence could result in substantiation of the claim.  Thus, new and material evidence has been received since the Board's May 1986 decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for DDD of the lumbar spine is granted.


REMAND

With regard to the low back disability of DDD of the lumbar spine, the Board finds that a VA examination with a medical opinion should be obtained.  

With regard to the other issues, the Board remanded this decision for the RO to consider in the first instance additional relevant medical records involving examinations of the Veteran's disabilities which had been newly added to the record, and for the RO to issue a supplemental statement of the case as to any issue which was not granted.  The RO was also instructed to contact the Veteran and determine if he had received private medical treatment, and, if so, to obtain those record.  The Veteran then indicated that he was treated at the Pensacola Naval Hospital from April 2009 and had been regularly treated at the Biloxi VA facility.  The most recent records from that facility are dated in August 2015.  

On remand, all medical records from the Pensacola Naval Hospital from April 2009 onward and from the Biloxi VA facility from August 2015 onward should be obtained.  In addition, a supplemental statement of the case must be issued which addresses the pertinent evidence of record dated after the statement of the case since this action was never taken.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Biloxi VA facility from August 2015 onward.

2.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment at the Pensacola Naval Hospital from April 2009 onward.  All development efforts should be associated with the record.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current DDD of the lumbar spine disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current DDD of the lumbar spine had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should be mindful that the Veteran is a combat veteran; thus, any assertions of an injury in combat should be accepted as credible.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current DDD of the lumbar spine disability is proximately due to, or the result of, the service-connected left leg disabilities and left hip disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current DDD of the lumbar spine disability is permanently aggravated by the Veteran's service-connected left leg disabilities and left hip disability.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

5.  The AMC/RO should readjudicate the claims of entitlement to service connection for DDD of the lumbar spine, to include on a secondary basis; entitlement to an initial evaluation in excess of 50 percent for left hip replacement; entitlement to an evaluation in excess of 30 percent for neuropathy of the left leg, residual of SFW; entitlement to an evaluation in excess of 20 percent for multiple scars of the left arm, Muscle Group VI, residuals of SFW; entitlement to an evaluation in excess of 10 percent for SFW of the left leg, Muscle Group XI; entitlement to a compensable evaluation for service-connected SFW of the left fifth metatarsal; and entitlement to a TDIU, after consideration of the evidence submitted following the November 2012 and February 2013 Statements of the Case.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


